Buskirk, C. J.
This was an action by the appellee against the appellant, to recover the possession of and quiet the title to certain described real estate.
There was issue, trial by the court, resulting in a finding for the appellee, and, over amotion for a new trial, judgment was rendered on the finding.
The error assigned, is based upon the action of the court in overruling the motion for a new trial.
The judgment was rendered on the nth of May, 1871. The clerk has copied into the record a bill of exceptions which was signed by the judge on the 7th of June, 1871; but it does not appear from the record that such bill was ever filed. The transcript is certified by the clerk on the 30th of June, 1871, and was filed in the office of the clerk of this court on the 18th of August, 1873. Nor is there any order of the court extending the time beyond the term for the execution and filing of the bill of exceptions. The bill can not be regarded as constituting a part of the record, and the. *601point being made and insisted on by counsel for appellee, we must hold, in accordance with repeated decisions of this •court, that there is no question presented for our decision.
The judgment is affirmed, with costs.